Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claim(s) 1, 5-6, 20, 24-26, 29-38 have been examined.
The remaining claims have been canceled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-6, 20, 24-26, 29-33, 35-38 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Scott (US 7,996,282).

Referring to Claim 1, Scott teaches a computer-implemented method comprising:
retrieving product content for products using a rule assigned to a webpage (see Scott Fig. 2, a search rule 62 for “Women’s Shoes” to display women’s shoes);
providing a user interface (see Scott Fig. 2) with a rule preview area (see Scott Fig. 2 item 124) containing the product content (see Scott Fig. 2 item 126, a list of shoe brands) and with controls to form a product selection clause based on a product attribute value and in the alternative based on a previously defined rule (see Scott Fig. 2 item 110, a checkbox control for each shoe brand);
providing a preview control on the user interface and receiving a selection of the preview control (see Scott Fig. 2 item 110 and Col. 13 lines 19-47, a checkbox control for each shoe brand which initiates or narrows a product search);
in response to selection of the preview control, using the product selection clause to retrieve separate respective page content for each of a plurality of products (see Scott Col. 13 lines 19-47, when a product selection tool is selected, such as a brand filter, a search is initiated or the results are narrowed from all brands to a narrower set of brands, reflecting the current search or sort criteria entered);
displaying the retrieved separate respective page content, including an image of at least one of the plurality of products, on the user interface in a clause preview area separate from the rule preview area to indicate which products would be identified by the product selection clause (see Scott Col. 13 lines 19-47 and Fig. 5, a brand view 129 is selected and displays products matching the selected brands of shoes in the right half of the screen, which is separate from the rule preview area 124 as shown in figure 2);

	Referring to Claim 5, Scott teaches the computer-implemented method of claim 4 further comprising: providing a rule editing user interface that allows a second previously defined rule to be modified, receiving modifications to the second previously defined rule through the rule editing user interface, applying the received modifications to the second previously defined rule so that all rules that use the second previously defined rule are modified (see Scott Fig. 3 and Col. 13 line 59 to Col. 14 line 7, the user can change one or more of the user’s selections causing the system re-filter the items; also see Col. 15 lines 5-52).

	Referring to Claim 6, Scott teaches the computer-implemented method of claim 1 further comprising preventing the previously defined rule from being deleted if at least one rule uses the previously defined rule. The examiner notes that this is a conditional statement and therefore given little to no patentable weight.

	Referring to Claim 20, Scott teaches a method comprising:
providing a user interface (see Scott Fig. 2) that allows selection of a product attribute value and in the alternative allows selection of a previously-defined rule (see Scott Fig. 2 item 124, a brand box for selection and un-selection of a shoe brand; also see Scott Col. 13 line 59 to Col. 14 line 7, the user can change one or more of the user’s selections causing the system re-filter the items) for inclusion in a clause for a rule under construction (see Scott Fig. 2 item 128, the currently selected brands 128), wherein the rule under construction establishes which products appear on a retail webpage (see Scott Fig. 2 item 128, the currently selected brands 128 is set to viewing all brands and according to column 13 liens 19-47, the product selection tools control which products appear on the webpage);
providing a relationship control that allows selection of including products identified by the clause in the retail webpage and in the alternative allows selection of excluding products identified by the clause from the retail webpage (see Scott Fig. 2 item 110 and Col. 13 lines 19-47, a checkbox control for each shoe brand to narrow the search from “all brands” to a subset of shoe brands, such as those depicted in figure 5 for Bandolino, Bill Bass, and Bruno Magli);
providing a preview control on the user interface (see Scott Fig. 2 item 110 and Col. 13 lines 19-47, a checkbox control for each shoe brand which initiates or narrows a product search);
receiving a selection of the preview control (see Scott Col. 13 lines 19-47, the user selects the product selection tool brand filter) and in response:
using the clause to retrieve separate respective content for each of a plurality of products (see Scott Col. 13 lines 19-47, when a product selection tool is selected, such as a brand filter, a search is initiated or the results are narrowed from all brands to a narrower set of brands, reflecting the current search or sort criteria entered);
displaying the retrieved separate respective content on the user interface when the relationship control has been used to exclude products identified by the clause from the retail webpage so as to indicate that the plurality of products are identified by the clause (see Scott Col. 13 lines 19-47 and Fig. 5, a brand view 129 is selected and displays products matching the selected brands of shoes in the right half of the screen, which is separate from the rule preview area 124 as shown in figure 2 and the results include Bandolino, Bill Blass, and Bruno Magli brands but not Bite and Bongo brands)

	Referring to Claim 24, Scott teaches the method of claim 20 further comprising: providing a rule editing user interface that allows a second previously defined rule to be modified, receiving modifications to the second previously defined rule through the rule editing user interface, applying the received modifications to the second previously defined rule so that all rules that use the previously defined rule are modified (see Scott Fig. 3 and Col. 13 line 59 to Col. 14 line 7, the user can change one or more of the user’s selections causing the system re-filter the items; also see Col. 15 lines 5-52).

	Referring to Claim 25, Scott teaches the method of claim 20 further comprising preventing the previously defined rule from being deleted if at least one rule uses the previously defined rule. The examiner notes that this is a conditional statement and therefore given little to no patentable weight.

	Referring to Claim 26, Scott teaches a system comprising:
a memory and a processor (see Scott Fig. 1) performing steps comprising:
providing a user interface (see Scott Fig. 2) for constructing a rule (see Scott Fig. 2 item 80, a set of product selection tools) that describes what products are to appear on a retail webpage (see Scott Col. 13 lines 19-47, the product selection tools initiate or narrow a search a product search and the display is updated in real time to reflect the current search or sort criteria entered), the user interface comprising a rule preview area containing products that would appear on the retail webpage based on current state of the rule (see Scott Fig. 2 item 124 and 128, a brand filter area which shows which brands of shoes have been selected);
receiving an indication that a previously-defined rule displayed on the user interface was selected for inclusion in a clause of the rule (see Scott Fig. 2, 5 and Col. 13 lines 59 to Col. 14 line 7, a user can select and un-select product criteria, such as brands, so a user in figure 5 can re-select brands Bandolino, Bill Bass, and Bruno Magli);
receiving a selection of a preview control displayed in the user interface (see Col. 13 lines 19-47, a product selection tool is selected, such as a brand filter, selecting a specific brand);
in response to the selection of the preview control, retrieving separate respective page content for each of a plurality of products identified by the previously-defined rule (see Scott Col. 13 lines 19-47, when a product selection tool is selected, such as a brand filter, a search is initiated or the results are narrowed from all brands to a narrower set of brands, reflecting the current search or sort criteria entered);
displaying the retrieved page content, including an image of at least one of the plurality of products, with the clause of the rule in a clause preview area separate from the rule preview area to indicate page content that would be identified by the product selection clause (see Scott Col. 13 lines 19-47 and Fig. 5, a brand view 129 is selected and displays products matching the selected brands of shoes in the right half of the screen, which is separate from the rule preview area 124 as shown in figure 2);

	Referring to Claim 29, Scott teaches the system of claim 26 wherein multiple different rules can use a same previously defined rule (see Scott Fig. 3).

	Referring to Claim 30, Scott teaches the system of claim 29 wherein the processor performs further steps comprising: providing a rule editing user interface that allows a second previously defined rule to be modified, receiving modifications to the second previously defined rule through the rule editing user interface, applying the received modifications to the second previously defined rule so that all rules that use the previously defined rule are modified (see Scott Fig. 3 and Col. 13 line 59 to Col. 14 line 7, the user can change one or more of the user’s selections causing the system re-filter the items; also see Col. 15 lines 5-52).

Referring to Claim 31, Scott teaches the method of claim 1 further comprising:
receiving a selection of the control to form the product selection clause based on a product attribute value (see Scott Fig. 3 and Col. 13 lines 19-47);
wherein each of the plurality of products has the attribute value (see Scott Col. 14 lines 22-40).

Referring to claim 32, Scott teaches the method of claim 1 further comprising:
receiving a selection of the control to form the product selection clause based on a previously defined rule (see Scott Col. 7 lines 27-39 and Col. 13 lines 19-47);
wherein each of the plurality of products is identified through the previously defined rule (see Scott Col. 14 lines 22-40).

Referring to Claim 33, Scott teaches the method of claim 1 wherein the controls to form the product selection clause include a relationship control that determines whether the page content for the plurality of products retrieved using the product selection clause are to be included in the webpage or excluded from the webpage (see Scott Fig. 2 item 110, the checkbox is a relationship control and determines whether the webpage is to include the brand or not).

Referring to Claim 35, Scott teaches the method of claim 1 wherein the clause preview area comprises an add clause control, wherein when the add clause control is selected, the rule assigned to the webpage is modified to form a modified rule and the product content displayed in the rule preview area is modified based on the modified rule (see Scott Fig. 2 and 5).

Referring to Claim 36, Scott teaches the system of claim 26 wherein the processor performs a further step comprising receiving an indication that the products identified by the previously defined rule are to be excluded from the products that appear on the retail webpage (see Scott Fig. 2 item 110, selecting the a brand includes the brand and not selecting a brand doesn’t include the brand).

Referring to Claim 37, Scott teaches the system of claim 36 wherein the page content displayed in the clause preview area includes the page content for each of the plurality of products identified by the previously-defined rule (see Scott Fig. 5).

Referring to Claim 38, Scott teaches the system of claim 26 wherein the processor performs a further step comprising displaying an add clause control, receiving a selection of the add clause control, creating a new current state of the rule, and changing the products in the rule preview area (see Scott Fig. 2 and 5).



Response to Arguments
I.	Applicant’s arguments with respect to the rejection under 35 U.S.C. 101 and 112 have been considered and are persuasive. The rejection has been withdrawn. Furthermore, claim 34 is now in condition for allowance. The closest prior art of record is Scott (US 7,996,282) and the closest non-patent literature of record is Reference U (see PTO-892). 
Additional prior art of record includes:
WO 2009134841 A2 - teaches preview of owner-specific attributes for a category
20170053343 - dynamically assembled web pages with a rule constructor and preview area
20160357408 - website group ui creation tool
20150302449 - ui to create product collections and preview the collections
20130085900 - product filtering based on rules with a strong emphasis on the ui
20130031506 - product filtering based on rules with a strong emphasis on the ui
20090171813 - search interface with a filter tool in the ui
20060218156 - drill down through search results
20040103042 - search and filter for products
20030225778 - define virtual catalog presentation rules
20010044758 - drill down through search results
II.	The remainder of the applicant’s arguments are directed at newly amended limitations which have been fully addressed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684